MEMORANDUM **
Upon review of the record and petitioner’s filings, respondent’s motion for summary disposition is granted. The questions raised by this petition for review are so insubstantial as not to require further argument because petitioner lacked the requisite ten years continuous physical presence for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A) & (d)(1); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.